Citation Nr: 1522511	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-17 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1952 to April 1954 and from September 1955 to July 1976.  He died in May 1990; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

Entitlement to service connection for non-Hodgkin's lymphoma for accrued benefits purposes was granted in a November 1990 rating decision; thus there is no remaining case or controversy pertaining to the Appellant's claim.


CONCLUSION OF LAW

As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of entitlement to service connection for non-Hodgkin's lymphoma for accrued benefits purposes before the Board at this time.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.

In May 2010, the appellant's representative submitted a claim for accrued benefits.  On a VA Form 21-4138, Statement in Support of Claim, the appellant stated that she was seeking entitlement to accrued benefits for the claim that was pending at the time of her husband's death and noted that he had a lymph node condition which was associated with herbicide exposure in Vietnam.

A March 2011 decision denied the claim for accrued amounts as it was not received within one year of the payee's death.  The appellant appealed and timely perfected her appeal.

Claims for VA benefits do not survive a claimant's death.  However, a qualified survivor (including a spouse) may carry on the deceased Veteran's claim for benefits by submitting an application for accrued benefits within one year after the Veteran's death.  38 U.S.C.A. § 5121(a), (c); 38 C.F.R. § 3.1000.  Accrued benefits are "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death."  Id.  An accrued-benefits claim incorporates any prior final adjudication on claims brought by a Veteran, because it derives from the Veteran's claims. 

For a claimant to prevail in his or her accrued benefits claim, the record must show the following:  (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the Veteran had a claim pending at the time of his or her death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)); (3) the Veteran would have prevailed on his or her claim if he or she had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the Veteran's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).  

The evidence establishes that, as the Veteran's surviving spouse, the appellant has standing to file a claim for accrued benefits.  See 38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  

In November 1989, the Veteran submitted his application for compensation indicating lymphomas cancer, low white blood count, G-6-P0D blood deficiency, and arthritis.  He died in May 1990.  That same month, the RO received the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child Including Accrued Benefits and Death Compensation.  In November 1990, service connection for non-Hodgkin's lymphoma for accrued benefits purposes as well as service connection for the cause of the Veteran's death was granted and a 100% disability rating assigned effective from November 28, 1989.

The record indicates that at the time of his death, the Veteran was in receipt of gross monthly retired pay of $1,369.  

Any veteran entitled to receive retirement pay based on military service may not receive such pay concurrently with VA compensation benefits. A veteran may receive VA compensation upon filing with the service department concerned a waiver of so much of his or her retirement pay as is equal in amount to the compensation to which he or she is entitled.  In the absence of a specific statement to the contrary, the filing of an application for compensation by a veteran entitled to retirement pay constitutes such a waiver. 38 U.S.C.A. §§ 5304, 5305 (West 1988 & West Supp. 1990); 38 C.F.R. §§ 3.750 (1990). 

The application for compensation signed by the Veteran in November 1989 constituted a waiver of military retired pay in the amount of any VA compensation to which he was entitled.  Thus, in this case, the Veteran was entitled to receive VA compensation.  As such, the Veteran was entitled to receive an amount of VA compensation over and above his amount he received in gross monthly retirement pay for the months December 1989, and January, February, March, and April 1990.  The monthly amount for a Veteran with a spouse at the 100 percent rate from December 1989 to April 1990 was $1629.00.  The record indicates that the Veteran was receiving Gross Retirement Pay of $1369.00 per month at the time of his death.  As such, the Veteran was entitled to an amount of $260.00 per month for December 1989 to April 1990.  In December 1990, the RO notified the appellant, "[w]e have authorized payment to you in the amount of $1331.50 for benefits due and unpaid at the time of death of the above payee."      

Thus, although there was a pending claim for benefits due and unpaid at the time of the Veteran's death, in December 1990, the appellant received the amount of compensation that the Veteran was entitled to for service connected disability rated as 100 percent less the monthly amount he had already been paid for his retirement.   

Thus, as service connection has been granted, no case or controversy regarding this issue remains and there is no remaining allegation of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board is without jurisdiction to review the appeal with respect to entitlement to service connection for non-Hodgkin's lymphoma. 



ORDER

The appeal of the issue of entitlement to service connection for service connection for non-Hodgkin's lymphoma for accrued benefits purposes is dismissed.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


